Order entered March 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00776-CV

                IN THE INTEREST OF W.R.B. AND B.K.B., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 96-12454-Z

                                            ORDER
       We GRANT appellant’s agreed motion to extend time to file a motion for rehearing.

Appellant’s motion is due March 21, 2014.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE